IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT

 

LAKE COUNTY, ILLINOIS
SARINA ERVIN, ) po (=
) = vs
Plaintiff, )
)
vs. ) Case No. 04 D 1943 SEP 1 4 2020
)
RAYMOND ERVIN, ) Cag. Comat ution
) CIRCUFKCLERK
Defendant. )
ORDER

This matter coming on to be heard upon return of the citations to discover assets served upon
Gwendolyn Barlow and the Social Security Administration, counsel for Sarina appearing on her
behalf and Gwendolyn Barlow appearing on her own behalf as a third party citation respondent as
well as attorney of record for Raymond Ervin, and the Court being fully advised;

IT IS HEREBY ORDERED:

1. This matter is continued to October 9, 2020 at 2:00 p.m. for hearing on Sarina’s
citation to discover assets served upon the Social Security Administration. Sarina
shall provide a courtesy copy of her memorandum of law filed on October 9, 2019
to this Court by September 18, 2020.

2. The date of October 9, 2020 shall also be used as a status regarding Gwendolyn
Barlow’s compliance with the rider to the citation to discover assets served upon her
as well as all prior orders regarding her document production including, without
limitation, the orders entered on February 6, 2019 and April 2, 2019.

3% The citation examination of Gwendolyn Barlow shall take place via Zoom on
October 22, 2020 at 2:00 p.m. with a certified court reporter to be provided by
Sarina’s counsel. Sarina’s counsel shall provide the Zoom ID and password to Ms.
Barlow no less than 48 hours prior to the scheduled citation examination.

ENTERED: Lif

Todae—e 2

BEERMANN LLP

Attorneys for Petitioner Sarina Ervin
161 North Clark St., Ste. 3000
Chicago, Illinois 60601

(312) 621-9700
jstecle@beermannlaw.com

Atty. No 6308171
